Vinje, C. J.
{dissenting). Habhegger was a real-estate broker and a notary public. He sold Anna Mlekus a note and mortgage. The mortgage purported to be acknowledged before him, but the acknowledgment was forged and the property described in the mortgage did not exist. She testi*479fied: “I saw the seal and acknowledgment and his name. I depended upon the fact that he was a notary public. • I looked at the papers because I wanted to know whether it was recorded or not. I know a mortgage must be recorded.”
She had previously bought thirteen or fourteen mortgages and evidently knew the value of an acknowledgment. To me it seems plain from the undisputed facts that but for the forged acknowledgment she would not have purchased the mortgage. It is true she does not in terms so say— probably because she was not asked. But the presumption is that a person who knows the necessity for recording a mortgage and who looks at the acknowledgment and relies upon the fact that it is taken by a notary public would not purchase if it was not acknowledged and could not be recorded. The forgery of the acknowledgment was an essential link in the fraud perpetrated upon her and such forgery was done by him as a notary public and in violation of his duty as such. The forged acknowledgment being a necessary element to the accomplishment of the fraud, liability follows. That liability also follows from other elements of the fraud is quite immaterial. Several proximate causes may unite to produce a single result.
I am authorized to state that Mr. Justice Crownhart and Mr. Justice Stevens concur in this dissent.